Title: [Diary entry: 31 May 1788]
From: Washington, George
To: 

Saturday 31st. Thermometer at 60 in the Morning— at Noon And  at Night. A good deal of Rain fell in the Night. The Morning very cloudy with the Wind at So. Et. and towards 10 Oclock pretty smart Showers. The ground being wet, I transplanted the remains of my plants of the Scarcity Root (to make good the dificiency of the last transplanting) except some of the smallest of them which were intended not to be removed, but by remaining to prove the efficacy of both modes. After an early dinner, in company with Colo. Humphreys, I set out for a meeting of the Directors of the Potomack Company to be held at the Falls of Shenandoah on Monday next. Reached Mr. Fairfax’s about an hour by Sun, who with his lady were at Alexandria; but a cloud which threatend rain induced us notwithstanding to remain there all night.